Citation Nr: 0123688
Decision Date: 09/28/01	Archive Date: 12/03/01

DOCKET NO. 00-14 009               DATE SEP 28, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUE

1. Entitlement to an increased (compensable) evaluation for scars
of the right arm.

2. Entitlement to an increased (compensable) evaluation for viral
hepatitis.

3. Entitlement to a compensable evaluation for the veteran's
service-connected disabilities under the provisions of 38 C.F.R.
3.324.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to October
1970.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a March 2000 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2001, the veteran failed to appear for a hearing before
a Member of the Board in Washington, DC without good cause being
shown. Thus, no further hearings have been scheduled and the Board
must proceed with the consideration of the veteran's appeal. 38
C.F.R. 20.704, 20.1304 (2000).

REMAND

Initially, the Board notes that on November 9, 2000, the President
signed into law the Veterans Claims Assistance Act of 2000 (VCAA).
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114
Stat. 2096 (2000), now codified at 38 U.S.C.A. 5102, 5103, 5103A,
5107 (West Supp. 2001). This newly enacted legislation provides,
among other things, for notice and assistance to claimants under
certain circumstances. VA has also revised the provisions of 38
C.F.R. 3.159 effective November 9, 2000, in view of the new
statutory changes. See 66 Fed. Reg. 45620-45632 (August 29, 2001).
Where laws or regulations change after a claim has been filed or
reopened and before the administrative or judicial process p has
been concluded, the version most favorable to the appellant will
apply unless Congress provided otherwise or has permitted the
Secretary of Veterans Affairs to do otherwise and the Secretary has
done so. See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VA issued regulations to implement the VCAA in August 2001. 66
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38
C.F.R. 3.102, 3.156(a), 3.159 and 3.326(a)). The amendments were
effective November 9, 2000, except for the amendment to 38 C.F.R.
3.156(b) which is effective August 29, 2001.

2 -

1. Scars of the Right Arm

The veteran contends, in essence, that his scars of the right arm
are more severely disabling than that reflected by the currently
assigned noncompensable evaluation as a result of such symptoms as
pain and decreased strength in the right arm which interferes with
his ability to perform his job as a forklift operator. The veteran
also contends that he has retained foreign bodies in his right arm.

Initially, the Board would point out that a review of a May 1999
rating decision and an April 2001 Supplemental Statement of the
Case (SSOC) reflects that the veteran was provided a VA skin
examination in February 1999. However, this examination report is
not contained in the claims file. In this regard, the Board notes
that records generated by VA facilities that may have an impact on
the adjudication of a claim are considered constructively in the
possession of VA adjudicators during the consideration of that
claim, regardless of whether those records are physically on file.
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The RO must
obtain this examination report because it might contain diagnostic
studies and other conclusions that might be determinative in the
disposition of this claim. This examination report should be
associated with the claims file prior to final appellate review of
the veteran's claim.

In addition, the veteran's scars of the right arm were last
examined by VA during a November 1999 VA post-traumatic stress
disorder (PTSD) examination. During an October 2000 hearing at the
RO in Chicago, Illinois, the veteran testified that his scars of
the right arm had increased in severity since he was previously
examined by VA in November 1999. In this regard, he maintained that
he had retained foreign bodies in his right arm, that he had
decreased strength in the right arm and that he had difficulty
lifting his right arm, which interfered with his job as a forklift
operator.

The Board finds that an informed determination as to the severity
of the residuals of the veteran's scars of the right arm cannot be
made on the basis of the November 1999 PTSD examination. As the
record now stands, there does not appear to be any

3 -

medical opinion on file that incorporates both a current clinical
evaluation and a review of the available medical evidence, to
include copies of treatment records in order to provide the proper
foundation for the formulation of an opinion as to the nature of
any current residuals of the veteran's scars of the right arm.
Accordingly, the Board concludes that an additional VA skin
examination is warranted to address the veteran's contentions
regarding the severity of his service-connected disability. As
such, after obtaining the results of the VA skin examination, the
RO should consider whether all applicable symptomatology of the
scars of the right arm are appropriately rated, to specifically
include whether any scars, muscle damage, nerve injuries, and
musculoskeletal disabilities merit separate disability ratings. In
that regard, it is noted that additional disability may also be
awarded for limitation of motion due to pain, weakened movement,
excess fatigability, or incoordination. DeLuca v. Brown, 8 Vet.
App. 202 (1995).

2. Increased Evaluation for Viral Hepatitis

Finally, the Board notes that the rating criteria for rating
disabilities of the liver were revised, effective July 2, 2001,
during the pendency of the veteran's appeal. See 66 Fed.Reg. 29486-
29489 (2001) (to be codified at 38 C.F.R. 4.114). Where the law or
regulation changes after a claim has been filed or reopened but
before the administrative or judicial process has been concluded,
the version most favorable to the appellant applies, absent
contrary intent. Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).
In view of the intended effect of this action to ensure that the
rating schedule uses current medical terminology, unambiguous
criteria, and that it reflects medical advances which have occurred
since the last review, and in an effort to. extend to the veteran
every equitable consideration, the Board believes that the
veteran's claim should be evaluated pursuant to the revised
regulations, and that the veteran be afforded an additional VA
examination.

To ensure that the VA has met its duty to assist the veteran in
developing the facts pertinent to the claims and to ensure due
process, the case is REMANDED for the following action:

4 -

1. The RO is requested to associate a copy of the February 1999 VA
skin examination report referred to in the May 1999 rating decision
and April 2001 SSOC with the claims file. If the RO is unable to
obtain a copy of this report, this should be documented in the
claims folder.

2. The RO should contact the veteran and request that he provide
the names, addresses and approximate dates of treatment or
evaluation for all VA and non-VA health care providers who may
possess records pertinent to his claims for increased (compensable)
evaluations for scars of the right arm and viral hepatitis since
November 1999. After obtaining any necessary releases, the RO
should attempt to obtain a copy of all records identified by the
veteran. If the RO is unable to obtain such records, the RO should
provide a written statement of its efforts to do so.

3. Then, the RO should schedule the veteran for a VA skin
examination in order to determine the nature and severity of all
scars concerning the veteran's right arm. The claims folder and a
copy of this remand are to be made available to the examiner in
conjunction with the examination. All indicated tests necessary
should be performed. Specifically, the examiner should be requested
to comment on whether each scar is shown to be 1) superficial,
poorly nourished, with repeated ulceration; and/or 2) superficial,
tender and painful on objective demonstration. See 38 C.F.R. 4.118,
Diagnostic Codes 7803, 7804 (2000).

In addition, the veteran's right arm area should be examined in
order that range of motion findings can be

- 5 -

documented on the examination report. The examiner should also be
asked to note the normal range of motion of the right arm. The
examiner is also requested to comment on the presence of any
retained foreign bodes of the right arm. All manifestations of the
scars of the right arm should be identified, to include the extent
of impaired function and functional loss due to pain, weakened
movement, excess fatigability, or incoordination. See DeLuca v.
Brown, Id. Finally, the examiner must comment on the effect that
the scars of the right arm have on the veteran's normal
employability.

4. Following the completion of the above, the veteran should be
scheduled for a VA examination for diseases of the liver in order
to determine the extent of impairment of any currently present
viral hepatitis. The examiner should review the claims file,
including any newly associated records prior to conducting the
examination. The examiner is asked to conduct all necessary tests
and studies, and to address the question of whether the veteran has
liver damage, and if so, to what degree. The physician should
specifically indicated the presence and duration of any fatigue,
malaise, anorexia, weight loss, malaise, right upper quadrant pain,
vomiting, nausea and arthralgia. In addition, the examiner must
comment on the effect that the veteran's viral hepatitis has on the
veteran's normal employability. A complete rationale for all
opinions must be provided. The examination report must be typed.

5. The RO must review the claims file and ensure that all
notification and development action required by the

- 6 -

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 is
completed. In particular, the RO should ensure that the new
notification requirements and development procedures contained in
sections 3 and 4 of the Act, now codified at 38 U.S.C. 5102, 5103,
5103A, and 5107, and 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be
codified as amended at 38 C.F.R. 3.102, 3.156(a), 3.159, and
3.326(a)) are fully complied with and satisfied.

6. After completion of the requested development, the RO should
review the veteran's increased evaluation claims on the basis of
all the evidence of record. In readjudicating the issue of
entitlement to an increased (compensable) evaluation for viral
hepatitis, the RO, must consider the new schedular criteria for
liver disorders and the Court's holdings in Karnas v. Derwinski, 1
Vet. App. 308, 313 (1991). The RO must also review the old
criteria. The RO must explain to the veteran which criteria were
used in rating the service- connected hepatitis and why the
selected criteria are more favorable to the veteran. In
readjudicating the issue of entitlement to an increased
(compensable) evaluation for scars of the right arm, the RO must
consider the Court's holding in Deluca v. Brown, 8 Vet. App. 202
(1995). The RO must readjudicate the issue of entitlement to a
compensable evaluation for the veteran's service-connected
disabilities under the provisions of 38 C.F.R. 3.324 unless
rendered moot by a grant of a compensable evaluation of either
service-connected disability.

7. If any benefits sought on appeal remains denied, the appellant
and the appellant's representative should be

- 7 -

provided with a supplemental statement of the case. The SSOC must
contain notice of all relevant actions taken on the claims for
benefits, to include a summary of the evidence and applicable law
and regulations considered pertinent to the issues currently on
appeal to include the provisions of 38 C.F.R. 3.655 which should be
adhered to in the event that the veteran fails to appear for a
scheduled examination without good cause. If the veteran fails to
appear for a scheduled examination, the RO should include
verification in the claims folder as to the date the examination
was scheduled and the address to which notification was' sent. The
veteran and his representative should then be afforded a reasonable
opportunity to respond.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if appropriate.

The appellant has the right to submit additional. evidence and
argument on the matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2001)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been

(CONTINUED ON NEXT PAGE)

- 8 -

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

JOHN L. PRICHARD 
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2001), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

9 - 



